     Case 3:19-cv-00261-JM-WVG Document 10 Filed 04/22/19 PageID.150 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAIME REYES,                                       Case No.: 19cv261 JM (WVG)
12                                     Plaintiff,
                                                        ORDER REQUIRING PLAINTIFF’S
13   v.                                                 PERSONAL APPEARANCE
14   FLOURSHINGS PLUS, INC. DBA THE
     TOM CAT BAR AND GRILL; JACK IN
15   THE BOX, INC.; and DOES 1-10,
16                                  Defendants.
17
18
19         Defendant’s motion to dismiss (Doc. No. 5) is set for oral argument on April 29,
20   2019 at 10:00 am in Courtroom 5D. Plaintiff Jaime Reyes is hereby ordered to appear
21   personally for the motion to dismiss hearing, which may last half a day.
22         IT IS SO ORDERED.
23
     DATED: April 22, 2019
24                                                  JEFFREY T. MILLER
25                                                  United States District Judge
26
27
28
                                                    1

                                                                                   19cv261 JM (WVG)
